     Case 4:18-cv-00053-HLM Document 241 Filed 06/04/20 Page 1 of 7




            IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF GEORGIA
                        ROME DIVISION


PHILLIP WAYNE KOGER,

      Plaintiff,                         CIVIL ACTION FILE NO.
                                         4:18-CV-0053-HLM
v.

DYLON FLOYD, et al.,

      Defendants.

                                   ORDER

        This case is before the Court on the Motion for Entry of

Judgment Under Rule 54(b) filed by Defendants Stephen Bagley

(“Defendant Bagley”), James Davis (“Defendant Davis”), and

Dylon Floyd (“Defendant Floyd”) [234], on the Motion for Entry of

Judgment Under Rule 54(b) filed by Defendant Todd Cook

(“Defendant Cook”) [235], and on the Motion for Entry of

Judgment Under Rule 54(b) filed by Defendant Anthony Lawson

(“Defendant Lawson”) [236].
 Case 4:18-cv-00053-HLM Document 241 Filed 06/04/20 Page 2 of 7




     On May 11, 2020, the Court entered Orders granting

summary judgment in favor of Defendants Lawson, Bagley,

Davis, Floyd, and Cook. (Order of May 11, 2020 (Docket Entry

No. 229) (granting summary judgment in favor of Defendant

Lawson); Order of May 11, 2020 (Docket Entry No. 230)

(granting summary judgment in favor of Defendants Floyd,

Bagley, and Davis); Order of May 11, 2020 (Docket Entry No.

231) (granting summary judgment in favor of Defendant Cook).)

On May 13, 2020, Defendants Bagley, Davis, and Floyd filed

their Motion for Entry of Judgment Under Rule 54(b), arguing

that the Court should enter a final judgment in their favor. (Mot.

Entry J. (Docket Entry No. 234).) On May 18, 2020, Defendant

Cook filed a similar Motion. (Mot. Entry J. (Docket Entry No.

235).) On May 20, 2020, Defendant Lawson filed his own Motion

for Entry of Judgment Under Rule 54(b). (Mot. Entry J. (Docket

Entry No. 236).) Plaintiff did not file responses to those Motions


                                   2
  Case 4:18-cv-00053-HLM Document 241 Filed 06/04/20 Page 3 of 7




within the applicable response periods. (See generally Docket.)

The Court finds that the matters are ripe for resolution.

     Federal Rule of Civil Procedure 54(b) provides:

     When an action presents more than one claim for
     relief—whether as a claim, counterclaim, crossclaim,
     or third-party claim—or when multiple parties are
     involved, the court may direct entry of a final judgment
     as to one or more, but fewer than all, claims or parties
     only if the court expressly determines that there is no
     just reason for delay. Otherwise, any order or other
     decision, however designated, that adjudicates fewer
     than all the claims or the rights and liabilities of fewer
     than all the parties does not end the action as to any of
     the claims or parties and may be revised at any time
     before the entry of a judgment adjudicating all the
     claims and all the parties’ rights and liabilities.

Fed. R. Civ. P. 54(b).        The Court does not routinely grant

requests to enter final judgments under Rule 54(b). The Court,

however, makes an exception to its usual practice here for two

reasons.

     First, Plaintiff did not respond to any of the Motions for

Entry of Judgment, and the Court concludes that Plaintiff does

not oppose the Motions. See N.D. Ga. R. 7.1B (“Failure to file a
                                    3
  Case 4:18-cv-00053-HLM Document 241 Filed 06/04/20 Page 4 of 7




response shall indicate that there is no opposition to the

motion.”).

     Alternatively, the Court finds that the Motions are due to be

granted on their merits. First, the Court’s summary judgment

rulings concerning Plaintiff’s failure to intervene claims against

Defendants Cook, Bagley, Davis, Floyd, and Lawson resolved all

Plaintiff’s claims against those Defendants.            Second, those

claims are distinct from the sole remaining claim in this case,

Plaintiff’s excessive force claim against Defendant Greggory

Carson (“Defendant Carson”). The summary judgment orders

are thus final judgments as to Defendants Cook, Bagley, Davis,

Floyd, and Lawson.

     Further, no just reason for delay exists. Entering a final

judgment as to Plaintiff’s claims against Defendants Lawson,

Cook, Bagley, Davis, and Floyd will not affect Plaintiff’s

remaining excessive force against Defendant Carson. Further,

multiple appeals would be likely even if the Court declined to
                                    4
  Case 4:18-cv-00053-HLM Document 241 Filed 06/04/20 Page 5 of 7




enter a final judgment in favor of Defendants Lawson, Cook,

Bagley, Davis, and Floyd. The Court denied qualified immunity

to Defendant Carson for his excessive force claim, and

Defendant Carson has filed an interlocutory appeal. If the Court

declines to enter final judgments as to Defendants Lawson Cook,

Bagley, Davis, and Floyd, Plaintiff will have to wait until the

resolution of Defendant Carson’s interlocutory appeal—and,

possibly, the trial of this case—before appealing the Court’s

rulings as to those Defendants. Entering final judgments as to

the claims against Defendants Lawson, Cook, Bagley, Davis,

and Floyd actually may permit Plaintiff to raise any issues

concerning the Court’s resolution of those claims along with any

appeal that Defendant Carson might file.                  Under those

circumstances, the Court concludes that no just reason for delay

exists.

     For the reasons discussed above, the Court finds that it is

appropriate to enter final judgments in favor of Defendants
                                    5
 Case 4:18-cv-00053-HLM Document 241 Filed 06/04/20 Page 6 of 7




Lawson, Cook, Bagley, Davis, and Floyd. The Court therefore

grants the Motions for Entry of Judgment Under Rule 54(b).

     ACCORDINGLY, the Court GRANTS the Motion for Entry

of Judgment Under Rule 54(b) filed by Defendants Bagley,

Davis, and Floyd [232], FINDS that no just reason for delay

exists, and CERTIFIES its May 11, 2020 Order as to Defendants

Bagley, Davis, and Floyd [230] as a final Order. The Court also

GRANTS Defendant Cook’s Motion for Entry of Judgment Under

Rule 54(b) [235], FINDS that no just reason for delay exists, and

CERTIFIES its May 11, 2020 Order as to Defendant Cook [231]

as a final Order.       Further, the Court GRANTS Defendant

Lawson’s Motion for Entry of Judgment Under Rule 54(b) [236],

FINDS that no just reason for delay exists, and CERTIFIES its

May 11, 2020 Order as to Defendant Lawson [229] as a final

Order. The Court DIRECTS the Clerk to enter judgment in favor

of Defendants Lawson, Cook, Bagley, Davis, and Floyd and


                                   6
  Case 4:18-cv-00053-HLM Document 241 Filed 06/04/20 Page 7 of 7




against Plaintiff.    Plaintiff’s claim against Defendant Carson

remains pending, and this case remains open.

     IT IS SO ORDERED, this the 4th day of June, 2020.

                      /s/ Harold L. Murphy
                     _____________________________________
                     SENIOR UNITED STATES DISTRICT JUDGE




                                    7
